Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 04, 2019

The Court of Appeals hereby passes the following order:

A19A1995. MAVERICK BROWN v. THE STATE.

      A jury found Maverick Brown guilty of multiple offenses, including cocaine
trafficking. Brown’s attorney filed a motion for new trial, which the trial court denied.
Brown filed a pro se notice of appeal from this ruling.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014). Here, Brown was represented by counsel at trial and at the
hearing on his motion for new trial. There is nothing in the record indicating that the
attorney either withdrew or was relieved from representation. See White v. State, 302
Ga. 315, 318 (1) (806 SE2d 489) (2017) (“defense counsel’s duties toward their
clients extend for at least the 30 days after the entry of judgment when a notice of
appeal may be filed”). Under these circumstances, Brown’s pro se notice of appeal
is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018).
For this reason, the appeal is DISMISSED. See id.
      To the extent that Brown’s right to appeal was frustrated by his counsel’s
failure to file a timely notice of appeal, he may be entitled to an out-of-time appeal.
See Rowland v. State, 264 Ga. 872, 875-876 (2) (452 SE2d 756) (1995). He therefore
is informed of the following in accordance with Rowland:


      This appeal has been dismissed because you failed to file a timely notice
      of appeal. If you still wish to appeal, you may petition the trial court for
      leave to file an out-of- time appeal. If the trial court grants your request,
     you will have 30 days from the entry of that order to file a notice of
     appeal referencing your conviction. If the trial court denies your request,
     you will have 30 days from the entry of that order to file a notice of
     appeal referencing the denial of your request for an out-of-time appeal.


     The clerk of court is DIRECTED to send a copy of this order to Brown as well
as to Brown’s attorney, who is also DIRECTED to send a copy to Brown.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/04/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.